PER CURIAM.
The State appeals an order dismissing an information which charges the giving of contradictory statements under oath in violation of Section 837.021, F.S.A. In addition to its argument on the merits, the State urges that the order cannot stand because the two statements which are alleged to be contradictory were never made a part of the record. These documents were not attached to the motion to dismiss, nor did the motion include a sworn statement of the facts upon which it was based as required by Rule 3.190(c)(4), CrPR. Hence, the court necessarily went outside the record in order to make its determination that the information should- be dismissed. There is no showing that the State acquiesced in this procedure.
Under the circumstances, we are unable to reach the merits of the case, because it is clear that the record did not contain the basis upon which the court predicated its order. Accordingly, the order of dismissal is hereby reversed, and the case is remanded for further proceedings consistent herewith. Nothing herein shall preclude the filing of a new motion to dismiss with the necessary supporting documents to test the legal sufficiency of the State’s case.
HOBSON, Acting C. J., and McNULTY and GRIMES, JJ., concur.